                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Tess Herman,                                      :
                                                  :
                       Plaintiff,                 :
                                                  :
v.                                                :       Case No. 2:19-cv-201
                                                  :
Ohio University, et al.,                          :
                                                  :       JUDGE SARAH D. MORRISON
                                                  :       Magistrate Judge Chelsey M. Vascura
                       Defendants.                :

                   ENTRY & ORDER DENYING MOTION TO STRIKE
                                                 &
                 ENTRY HOLDING MOTION FOR LEAVE TO BE MOOT
       The Court initially considers this matter pursuant to a motion to strike filed by

Defendants/Crossclaim Defendants Ohio University, M. Duane Nellis, Chaden Djalali, G.

Antonio Anaya and Sara Trower (collectively “Crossclaim Defendants”). (Doc. # 40.)

Specifically, the Crossclaim Defendants move the Court to strike Defendant/Crossclaim Plaintiff

Yusuf Kalyango’s (“Kalyango”) June 20, 2019 Combined Opposition to Crossclaim Defendants’

Motions to Dismiss Kalyango’s amended crossclaims. As grounds, Crossclaim Defendants assert

Kalyango’s noted opposition is untimely under the local rules. Kalyango responds by

acknowledging that he mistakenly misinterpreted the Court’s May 17, 2019 Preliminary Pretrial

Order to allow him six weeks, or until June 20, 2019, to respond to the Crossclaim Defendants’

Motions to Dismiss his amended crossclaims. See Doc. # 31.

       Crossclaim defendants do not assert that they have or will suffer any prejudice by the

delayed response. And, it appears Kalyango’s counsel made an honest mistake in computing

response deadlines. Thus, in the interest of a full and fair record, and because prejudice is neither



                                                  1
claimed nor present, the Court DENIES the Crossclaim Defendants’ Motion to Strike. (Doc. #

40.) Kalyango’s June 20, 2019 Combined Opposition shall be deemed timely filed. The

Crossclaim Defendants shall have 14 days from the date of this Entry and Order to file their

replies, if any.

        The Court now turns to Kalyango’s Motion for Leave to File Combined Response Brief

in Opposition to Defendants’ Motions to Dismiss Amended Cross-Claim. (Doc. # 42.) In

essence, Kalyango asks the Court for leave to file his opposition instanter so that his June 20,

2019 dissent will be deemed timely filed. Having both denied the motion to strike and directed

that the opposition be treated as timely filed above, the Court holds this motion is MOOT.

        IT IS SO ORDERED.

                                              /s/ Sarah D. Morrison
                                              SARAH D. MORRISON
                                              UNITED STATES DISTRICT JUDGE




                                                 2
